The Honorable Wayne Wagner State Representative P.O. Box 1135 Manila, Arkansas 72442
Dear Representative Wagner:
This is in response to your request for an opinion on whether A.C.A. § 7-5-106, which requires runoff elections for certain local offices, is applicable to a special election to fill a vacancy.
I have enclosed a copy of Opinion No. 91-393, recently issued by this office, which answers your question in the negative.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure